DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This action is in response to US application filed on 04/27/2020.    Claims 1-20 are pending examination.  
Drawings
Drawings submitted have been accepted.

Reasons for Allowance
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding independent claim 1, the prior art of record fails to teach or suggest " obtaining a plurality of traffic object observations for the region; determining at least one first learned traffic object, based on feature-based clustering of the plurality of traffic object observations; generating at least one candidate traffic object group by grouping, based on a filtering criteria, the at least one first learned traffic object and a second learned traffic object; performing validation of the at least one candidate traffic object group based on a statistical model; generating at least one validated candidate traffic object group as a result of the validation of the at least one candidate traffic object group, wherein the at least one validated candidate traffic object group comprises a group of traffic objects connected by a true route; and merging the at least one validated candidate traffic object group with a second validated candidate traffic object group to detect the speed funnel.", in combination with the other  limitations clearly claimed for patent, are novel and unobvious.  Dependent claims 2-13 are allowed by virtue of their dependency.
Regarding independent claim 14, the prior art of record fails to teach or suggest “a memory configured to store computer-executable instructions; and one or more processors configured to execute the instructions to: obtain a plurality of traffic object observations for the region; determine at least one first learned traffic object, based on feature-based clustering of the plurality of traffic object observations; generate at least one candidate traffic object group by grouping, based on a filtering criteria, the at least one first learned traffic object with a second learned traffic object; perform validation of the at least one candidate traffic object group based on a statistical model; generate at least one validated candidate traffic object group as a result of the validation of the at least one candidate traffic object group, wherein the at least one validated candidate traffic object group comprises a group of traffic objects connected by a true route; and merge the at least one validated candidate traffic object group with a second validated candidate traffic object group to detect the speed funnel.", in combination with the other  limitations clearly claimed for patent, are novel and unobvious.  Dependent claims 15-19 are allowed by virtue of its dependency.
Regarding independent claim 20, the prior art of record fails to teach or suggest “a non-transitory computer readable medium having stored thereon computer executable instruction which when executed by one or more processors, cause the one or more processors to carry out operations for detecting a speed funnel in a region, the operations comprising: obtaining a plurality of traffic object observations for the region; determining at least one first learned traffic object, based on feature-based clustering of the plurality of traffic object observations; generating at least one candidate traffic object group by grouping, based on a filtering criteria, the at least one first learned traffic object with a second learned traffic object; performing validation of the at least one candidate traffic object group based on a statistical model; generating at least one validated candidate traffic object group as a result of the validation of the at least one candidate traffic object group, wherein the at least one validated candidate traffic object group comprises a group of traffic objects connected by a true route; and merging the at least one validated candidate traffic object group with a second validated candidate traffic object group to detect a speed funnel.", in combination with the other  limitations clearly claimed for patent, are novel and unobvious.  
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.
Conclusion
	Please refer to from 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665